[Cite as In re B.B., 2012-Ohio-2695.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               DEFIANCE COUNTY




IN THE MATTER OF:
                                                            CASE NO. 4-10-17
        B. B. nka D. G. C., III,

A DEPENDENT CHILD,
                                                            OPINION
        [JAMIE W. - APPELLANT].




                 Appeal from Defiance County Common Pleas Court
                                 Juvenile Division
                              Trial Court No. 29941

                                        Judgment Affirmed

                              Date of Decision: June 18, 2012




APPEARANCES:

        Timothy C. Holtsberry for Appellant

        Russell R. Herman for Appellee
Case No. 4-10-17



SHAW, J.

       {¶1} Respondent-appellant, Jamie W. (“Jamie”), appeals the November 4,

2010 judgment of the Defiance County Court of Common Pleas, Juvenile

Division, adjudicating her child dependent and granting temporary custody of her

child to the Defiance County Department of Job and Family Services (the

“Agency”).

       {¶2} On February 3, 2010, Jamie gave birth to B.B. nka D.G.C. III

(“D.G.C.”) via a scheduled cesarean section at the Defiance County Regional

Medical Center. The parties stipulated that D.G.C. was born healthy and drug-

free. D.G.C. is Jaime’s fifth child.

       {¶3} Upon receiving confirmation of D.G.C.’s birth, the Agency sought

emergency temporary custody of D.G.C. The Agency’s request for emergency

custody was predicated on a phone call it received the day before from D.G.C.’s

putative father, Daniel C. (“Daniel”). Daniel informed the Agency that Jamie was

scheduled to give birth to his child the next day. Daniel explained that, a few days

prior, Jamie abruptly left his house after an argument and that he was unaware of

her current location.   Daniel expressed concern to the Agency about Jamie’s

ability to parent and properly care for his child. Specifically, Daniel stated that

Jamie had three children previously removed from her custody by Children

Services Agencies due to neglect and that, while she was residing with him, he

                                        -2-
Case No. 4-10-17



observed her neglect her dog by leaving it locked in the closet when she was tired

of attending to it. He also alleged that Jamie was illegally selling her prescription

drugs and that she planned to leave the state and move to the southern part of the

country.

       {¶4} The Agency reviewed its files on Jamie and confirmed that it had a

prior history with Jamie resulting in the termination of her parental rights to her

first and second child. The Agency also entered Daniel’s address into its database,

which revealed that a child had been recently removed from that residence due to

neglect concerns and the poor condition of the environment. In particular, the

house was extremely dirty and the child had contracted scabies. About an hour

after the Agency received the call from Daniel, it received another call from the

Williams County Department of Job and Family Services explaining that it had

also removed Jamie’s fourth child from her custody and that it had just received a

phone call expressing similar concerns about Jamie’s unborn child.

       {¶5} On February 3, 2010, the trial court issued an ex-parte order granting

the Agency emergency temporary custody of D.G.C. based on the Agency’s

representations that D.G.C. was in immediate need of protection and services for

the preservation of his health and safety, and that there had been insufficient time

to locate and verify possible alternative placements.



                                         -3-
Case No. 4-10-17



       {¶6} The next day, on February 4, 2010, the trial court held a hearing

regarding D.G.C.’s emergency placement with the Agency. Present at the hearing

were Daniel and Sandra Ransey, a representative of the Agency. Notably, Jamie

was not present at this hearing because she was still hospitalized at the time.

Based on the testimony presented, the trial court ordered the Agency to continue to

have emergency temporary custody of D.G.C. until further ordered by the court.

       {¶7} On March 19, 2010, Daniel was legally determined to be D.G.C.’s

biological father.

       {¶8} On March 22, 2010, the Agency filed a complaint alleging D.G.C. to

be dependent because his “condition or environment is such as to warrant the

State, in the interests of the child, in assuming his guardianship.” The complaint

specified that Jamie has had two previous children removed and placed in the

permanent custody of the Agency and that she has had one other child removed by

the Williams County Department of Job and Family Services. In addition, the

complaint indicated that Daniel currently lived with his ex-wife along with a

registered sex offender, from whom Daniel received his sole source of income as

the result being this individual’s “caretaker.” The complaint described Daniel’s

home as housing many animals and having a foul order. Based on these facts, the

Agency alleged D.G.C. to be a dependent child pursuant to R.C. 2151.04(C) and

requested temporary custody of D.G.C.

                                        -4-
Case No. 4-10-17



       {¶9} On April 13, 2010, the trial court ordered D.G.C. to remain in the

Agency’s temporary custody noting Jamie’s own recommendation that D.G.C.

remain in the Agency’s temporary custody due to the Agency’s concern with the

condition of Daniel’s home. The trial court also appointed a Guardian Ad-Litem

(“GAL”) to the case.

       {¶10} On May 25, 2010, Jamie filed a motion to dismiss alleging Defiance

County to be the improper venue for the case because she was a resident of

Paulding County at the time the complaint was filed. Jaime also disputed that any

alleged abuse, neglect or dependency occurred in Defiance County since D.G.C.

was removed from her care immediately after being born.             The trial court

subsequently held a hearing on Jamie’s motion to dismiss, overruled the motion on

the record, and journalized its decision in its July 26, 2010 Judgment Entry.

       {¶11} On August 31, 2010, Jamie filed a motion in limine seeking to

exclude from evidence any reference to the dependency cases involving her

previous children on the grounds that such evidence is irrelevant because the

present case only involves allegations concerning the adequacy of D.G.C.’s

condition and environment at the time of the complaint. Jamie also argued that

evidence of her children’s prior dependencies violated Evid. R. 404(B) as

improper character evidence and that R.C. 3107.15 precluded any evidence of

these children and their adjudications as dependent from being presented in this

                                        -5-
Case No. 4-10-17



case because the children have since been adopted and no longer have a legal

relationship to Jamie or D.G.C.

      {¶12} On September 2, 2010, the case proceeded to adjudication. At the

beginning of the proceedings, the trial court considered and overruled Jamie’s

motion in limine. Jamie made an ongoing objection on the record to the Agency

presenting evidence of the prior dependencies of Jamie’s children.

      {¶13} At the adjudication proceedings, the Agency presented the testimony

of the caseworkers at the Agency who handled D.G.C.’s case. The Agency also

offered the testimony of law enforcement members who had contact with Daniel

and Jamie during the time alleged in the complaint.       Daniel and Jamie each

testified on their own behalves. At the close of the evidence, the trial court made

its findings of fact and conclusions of law on the record. Based on the evidence

presented, the trial court determined that the Agency had met its burden in proving

by clear and convincing evidence that D.G.C. is a dependent child and ordered

him to remain in the Agency’s temporary custody pending disposition of the case.

      {¶14} On September 21, 2010, the GAL filed her report on this case

recommending that it is in D.G.C.’s best interest to remain in the Agency’s

temporary custody to allow Daniel and Jamie time to improve their current

situations in order to be able to provide D.G.C. with an appropriate environment

where he can begin to thrive.

                                        -6-
Case No. 4-10-17



       {¶15} In the interim, the parties worked on developing a case plan with the

primary goal being the reunification of D.G.C. with Daniel and Jamie.            On

November 1, 2010, the parties appeared before trial court for the disposition of the

case. On the record, the parties stipulated to and agreed that it is in D.G.C.’s best

interest to be placed in the temporary custody of the Agency. On November 4,

2010, the trial court found that it is D.G.C.’s best interest to be placed in the

Agency’s temporary custody for the period of one year or until February 3, 2011.

       {¶16} Jamie now appeals, asserting the following assignments of error.

                       ASSIGNMENT OF ERROR NO. I

       THE TRIAL COURT ERRED IN HEARING THIS CASE IN
       DEFIANCE COUNTY AS PAULDING COUNTY WAS THE
       PROPER VENUE.

                       ASSIGNMENT OF ERROR NO. II

       THE TRIAL COURT ERRED IN DENYING APPELLANT’S
       DIRECTED VERDICT MOTION.

                      ASSIGNMENT OF ERROR NO. III

       THE TRIAL COURT’S FINDING OF DEPENDENCY WAS
       NOT SUPPORTED BY SUBSTANTIAL CREDIBLE
       EVIDENCE AND WAS AGAINST THE MANIFEST WEIGHT
       OF THE EVIDENCE.

                      ASSIGNMENT OF ERROR NO. IV

       THE TRIAL COURT ERRED IN ABUSING ITS
       DISCRETION IN ALLOWING ADMISSION OF AND
       RELYING ON IRRELEVANT EVIDENCE OF PRIOR

                                         -7-
Case No. 4-10-17



       DEPENDENCIES OF CHILDREN ADOPTED AWAY FROM
       THE APPELLANT IN CONTRADICTION OF OHIO CASE
       LAW, EVIDENCE RULE 404 AND R.C. 3107.15.

                       ASSIGNMENT OF ERROR NO. V

       THE TRIAL COURT ERRED IN ABUSING ITS
       DISCRETION IN ALLOWING ADMISSION OF AND
       RELYING ON EVIDENCE OF THE CONDITION AND
       ENVIRONMENT OF [DANIEL C.’S] HOME.

                           The First Assignment of Error

       {¶17} In her first assignment of error, Jamie argues that the proper venue

for this case was Paulding County, not Defiance County, because she was a

resident of Paulding County at the time of D.G.C.’s birth and at the time the

complaint was filed.

       {¶18} Section 2151.27 of the Revised Code and Juvenile Rule 10(A) permit

a complaint alleging that a child is dependent to be filed either where the child

resides or where the alleged dependency occurred. In overruling Jamie’s motion

to dismiss, the trial court concluded the following.

       In the case at hand, the Complaint brought by the Agency
       alleges the child to be a dependent child in Defiance County.
       Whether the Agency can prove the allegation is to be determined
       at trial in this matter. However, because Juvenile Rule 10(A)
       and Ohio Revised Code Section 2151.27(A) allow for a complaint
       to be filed either in the county of the child’s parent’s residence
       or in the county where the dependency occurred, Jamie’s motion
       to dismiss based solely upon the issue of the mother’s residence
       is without merit.


                                         -8-
Case No. 4-10-17



(JE, July 26, 2010).

       {¶19} Moreover, the evidence in the record does not conclusively establish

that Jamie was a resident of Paulding County at the time of D.G.C.’s birth.

Rather, according to her own testimony, Jamie lived in Defiance County at

Daniel’s residence for nine months prior to D.G.C.’s birth. Jamie abruptly left

Daniel’s home after an argument three days before giving birth. Jamie reported to

the Defiance County Regional Medical Center to give birth to D.G.C. via a

scheduled caesarian section. Jamie testified that in the three day interim she lived

with her ex-husband and his family in Paulding County and continued to so at the

time the complaint was filed. However, Jamie admitted this was considered to be

a temporary living arrangement. It was not until June of 2010, months after

D.G.C.’s birth and the filing of the complaint, that Jamie secured her own

apartment in Paulding County.

       {¶20} In addition, Juv.R. 11(A) provides, “[i]f the child resides in a county

of this state and the proceeding is commenced in a court of another county, that

court, on its own motion or a motion of a party, may transfer the proceeding to the

county of the child’s residence upon the filing of the complaint or after the

adjudicatory or dispositional hearing for such further proceeding as required.”

(Emphasis Added.) See also R.C. 2151.271. Moreover, pursuant to Juv.R. 11(B)



                                        -9-
Case No. 4-10-17



a transfer of the case is required only if there is already a case pending in the

county of the child’s residence.

       {¶21} In sum, the decision whether to grant a motion for a change of venue

pursuant to Juv.R. 11(A) and R.C. 2151.271 is left to the sound discretion of the

trial court. In re Meyer (1994), 98 Ohio App.3d 189, 648 N.E.2d 52. The record

is clear that no case was pending in Paulding County at the time the complaint in

this case was filed in Defiance County.       Thus, the trial court was under no

obligation to transfer the case to Paulding County. Moreover, there is nothing in

the record to suggest that the trial court’s decision to overrule Jamie’s motion to

dismiss constituted an abuse of discretion. Accordingly, Jamie’s first assignment

of error is overruled.

                    The Second and Third Assignments of Error

       {¶22} In her second and third assignments of error, Jamie essentially argues

that the Agency failed to present sufficient evidence to prove that D.G.C. is a

dependent child. Jamie also argues that the trial court’s adjudication of D.G.C. as

dependent was not supported by clear and convincing evidence and was against

the manifest weight of the evidence.

       {¶23} At the outset, we note that Jamie and Daniel stipulated to and agreed

on the record that it is in D.G.C.’s best interest to be placed in the temporary



                                       -10-
Case No. 4-10-17



custody of the Agency. Nevertheless, Jamie now claims on appeal that the trial

court erred in adjudicating D.G.C. as a dependent child.

       {¶24} Prior to assessing the adequacy of the evidence before the trial court

to support its finding of D.G.C. as a dependent child, we would like to address

Jamie’s contention regarding the nature of the complaint which underlies these

assignments of error. Throughout the proceedings, Jamie essentially argues that

because the Agency’s complaint only makes reference to R.C. 2151.04(C), which

focuses on the child’s condition and environment, any evidence of prior

dependencies of Jamie’s other children is irrelevant to D.G.C.’s case and therefore

should be precluded from the trial court’s consideration.

       {¶25} The section of the Revised Code under which the Agency brought its

dependency action, R.C. 2151.04(C), states that a “dependent child” means any

child as one “[w]hose condition or environment is such as to warrant the state, in

the interests of the child, in assuming the child’s guardianship.”

       {¶26} However, R.C. 2151.04(D) also defines a dependent child when both

of the following apply:

       (1) The child is residing in a household in which a parent,
       guardian, custodian, or other member of the household
       committed an act that was the basis for an adjudication that a
       sibling of the child or any other child who resides in the
       household is an abused, neglected, or dependent child.



                                        -11-
Case No. 4-10-17



       (2) Because of the circumstances surrounding the abuse,
       neglect, or dependency of the sibling or other child and the other
       conditions in the household of the child, the child is in danger of
       being abused or neglected by that parent, guardian, custodian,
       or member of the household.

       {¶27} Jamie appears to argue that these two definitions of dependency are

mutually exclusive and cannot be considered in conjunction with one another. We

disagree. Just because the Agency’s complaint did not specifically make reference

to R.C. 2151.04(D), which expressly considers the parent’s conduct regarding

prior dependencies, does not mean that the conduct of a parent is wholly irrelevant

to a determination of any alleged dependent child complaint under R.C.

2151.04(C). Indeed, a court may consider a parent’s conduct insofar as it forms

part of the child’s environment. In re Alexander C., 164 Ohio App.3d 540, 843

N.E.2d 211, 2005-Ohio-6134, ¶ 51, citing In re Burrell (1979), 58 Ohio St.2d 37,

39, 388 N.E.2d 738. Moreover, a parent’s conduct is significant if it has an

adverse impact on the child sufficient to warrant state intervention. In re Ohm, 4th

Dist. No. 05CA1, 2005-Ohio-3500, ¶ 21, citing In re Burrell, 58 Ohio St.2d at 39,

388 N.E.2d 738.

       {¶28} Furthermore, even though the child’s present “condition or

environment” is the focus of a dependency determination, “the law does not

require the court to experiment with the child’s welfare to see if * * * [the child]

will suffer great detriment or harm.” In re Burchfield (1988), 51 Ohio App.3d

                                       -12-
Case No. 4-10-17



148, 156, 555 N.E.2d 325. “[T]he child does not first have to be put into a

particular environment before a court can determine that * * * [the] environment is

unhealthy or unsafe.” Id., citing In re Campbell (1983), 13 Ohio App.3d at 36.

See In re East (1972), 32 Ohio Misc. 65, 288 N.E.2d 343 (stating that “a child

should not have to endure the inevitable to its great detriment and harm in order to

give the parent, guardian, or custodian an opportunity to prove her suitability”).

         {¶29} In the instant case, it is undisputed that Jamie’s first, second, and

fourth child were adjudicated dependent and permanently removed from her

custody due to her inability to provide them proper parental care.1                                    In its

complaint, the Agency made specific reference to these prior dependencies in

support of its allegation that D.G.C. is a dependent child under R.C. 2151.04(C).

Moreover, the fact that three of Jamie’s children have been the subjects of

dependency actions is a significant factor that should be considered in this

dependency action, especially because it places D.G.C. at a substantial risk to

endure the same conditions and environment which ultimately warranted the

removal of Jamie’s three other children.

         {¶30} Accordingly, we conclude that it was within the trial court’s

discretion to consider evidence of the prior adjudications of Jamie’s three children

1
  Jamie’s third child was born as issue of a previous marriage. Jamie testified that she and the child’s father
have a custody arrangement. There is no record of a Children’s Services Agency’s involvement with this
child. However, Jamie gave birth to her fourth child shortly after the marriage ended. This child was
removed by the Agency in Williams County and eventually adopted by another family two years later.

                                                    -13-
Case No. 4-10-17



as dependent in making its determination as to whether the current status of

D.G.C.’s condition and environment as identified in the complaint rendered him a

dependent child under R.C. 2151.04(C).

       {¶31} Next, we turn our attention to Jamie’s challenge of the adequacy of

the evidence relied upon by the trial court in reaching its determination that

D.G.C. is a dependent child. Our review of this matter begins by noting that “[i]t

is well recognized that the right to raise a child is an ‘essential’ and ‘basic civil

right.’ ” In re Hayes (1997), 79 Ohio St.3d 46, 48, 679 N.E.2d 680, citing In re

Murray (1990), 52 Ohio St.3d 155, 157, 556 N.E.2d 1169. Thus, “a parent’s right

to the custody of his or her child has been deemed ‘paramount’ ” when the parent

is a suitable person. Id. Because a parent has a fundamental liberty interest in the

custody of his or her child, this important legal right is “protected by law and,

thus, comes within the purview of a ‘substantial right[.]’ ” In re Murray at 157,

556 N.E.2d 1169. Based upon these principles, the Ohio Supreme Court has

determined that a parent “must be afforded every procedural and substantive

protection the law allows.” In re Hayes at 48, 679 N.E.2d 680. Further, we are

guided by R.C. 2151.01(A), which sets out the purposes of R.C. Chapter 2151

relevant here:

       To provide for the care, protection, and mental and physical
       development of children subject to Chapter 2151. of the Revised
       Code, whenever possible, in a family environment, separating

                                        -14-
Case No. 4-10-17



       the child from the child’s parents only when necessary for the
       child’s welfare or in the interests of public safety[.]

See In re Riddle, 79 Ohio St.3d 259, 262, 680 N.E.2d 1227, 1997-Ohio-391.

Thus, it is within these constructs that we now examine the findings and

determinations made in the lower court.

       {¶32} A finding of dependency must be supported by clear and convincing

evidence. R.C. 2151.35. “Clear and convincing evidence is that measure or

degree of proof which will produce in the mind of the trier of facts a firm belief or

conviction as to the allegations sought to be established.”       Cross v. Ledford

(1954), 161 Ohio St. 469, 477, 120 N.E.2d 118. Further, “[i]t is intermediate,

being more than a mere preponderance, but not to the extent of such certainty as is

required beyond a reasonable doubt as in criminal cases. It does not mean clear

and unequivocal.” Id., citing Merrick v. Ditzler (1915), 91 Ohio St. 256, 110 N.E.

493. In Cross, the Ohio Supreme Court further held:

       Where the degree of proof required to sustain an issue must be
       clear and convincing, a reviewing court will examine the record
       to determine whether the trier of facts had sufficient evidence
       before it to satisfy the requisite degree of proof. * * * The degree
       of proof required is determined by the impression which the
       testimony of the witnesses makes upon the trier of facts, and the
       character of the testimony itself. Credibility, intelligence,
       freedom from bias or prejudice, opportunity to be informed, the
       disposition to tell the truth or otherwise, and the probability or
       improbability of the statements made, are all tests of testimonial
       value. Where the evidence is in conflict, the trier of facts may


                                        -15-
Case No. 4-10-17



       determine what should be accepted as the truth and what should
       be rejected as false.

Cross, 161 Ohio St. at 477-478, 120 N.E.2d 118 (internal citations omitted).

       {¶33} Once the clear and convincing standard has been met to the

satisfaction of the trial court, “the reviewing court must examine the record and

determine if the trier of fact had sufficient evidence before it to satisfy this burden

of proof.” In re Adoption of Holcomb (1985), 18 Ohio St.3d 361, 368, 481 N.E.2d

613, citing Cross, supra. “The determination of the [trial] court should not be

overturned unless it is unsupported by clear and convincing evidence.” In re

Adoption of Holcomb, supra.

       {¶34} The trial court made the following findings in determining that

D.G.C. is a dependent child:

       [T]he Court finds that on or about the time alleged in the
       complaint the child’s mother, [Jamie] did not have a permanent
       residence and in fact had moved in with her ex-husband in
       Paulding County on a temporary basis out of necessity; that
       [Jamie] had three (3) previous children removed from her
       custody by both the Defiance County Department of Job and
       Family Services and Williams County Department of Job and
       Family Services prior to the birth of this child and she had been
       living in [Daniel’s] home with no stable income and with a sex
       offender residing in the home. The Court further finds that the
       father, [Daniel], on or about the time of the Complaint, had yet
       not [sic] been legally determined to be the biological father of the
       child, and even though his home was relatively clean, it was
       potentially unsafe, had unsanitary odors, he had no regular
       income of his own and, he was housing a sex offender.


                                         -16-
Case No. 4-10-17



(JE, Sept. 13, 2010).

       {¶35} Our review of the record reveals that each of the findings made by

the trial court was supported by clear and convincing evidence.         There was

evidence that Jaime was unable to maintain a stable home at the time specified in

the complaint.    Just three days before D.G.C. was born, Jamie abruptly left

Daniel’s home, where she had been living for several months. Jamie testified that

she subsequently moved-in with her ex-husband, which she admitted to be another

temporary housing situation. Moreover, Jamie’s testimony revealed that she had

an extensive history of an inability to maintain stable housing and simply floated

between the residences of friends’ and those of her ex-husband’s family members.

Jamie’s testimony was corroborated with the testimony of Michelle Reinhart, the

Agency caseworker assigned to D.G.C.’s case and the caseworker who was also

involved in the dependency cases of Jamie’s first and second child. Ms. Reinhart

noted that during her previous involvement with her, Jamie struggled to provide

basic life necessities for herself and was unable to maintain a stable residence and

instead moved frequently from place to place. Moreover, Ms. Reinhart recalled

that during the rare occurrence in which Jamie was able to maintain a home, the

living conditions were unsanitary and the utilities were frequently disconnected

due to nonpayment.



                                       -17-
Case No. 4-10-17



       {¶36} The record also contains clear and convincing evidence that Jamie’s

first two children were adjudicated dependent and that her parental rights were

permanently terminated with respect to those children. Ms. Reinhart testified that

the Agency initially came into contact with Jamie because her first child was

diagnosed with failure to thrive syndrome due to malnourishment and improper

parental care. Jamie’s first child was later adjudicated dependent, and eventually

Jamie’s parental rights were terminated with respect to that child because she

failed to comply with the case plan or to otherwise rectify the problems which lead

to the child’s removal by the Agency. In particular, Ms. Reinhart testified that

based on her experience with Jamie, she believed Jamie was unable to obtain the

proper parenting skills to provide for a child’s fundamental needs because Jamie

lacked the basic nurturing skills to be able to parent.

       {¶37} The record reveals that while the proceedings regarding her first

child were pending final disposition, Jamie became pregnant and gave birth to a

second child. The Agency became involved with her second child because the

conditions which warranted the Agency’s removal of Jamie’s first child were still

present and Jamie had made no effort to rectify them.         Eventually, Jamie’s

parental rights with regard to her second child were terminated with permanent

custody being granted to the Agency. Ms. Reinhart also testified that, two years

after the final disposition terminating Jamie’s parental rights with respect to her

                                         -18-
Case No. 4-10-17



second child, she had received information from Williams County concerning a

third child of Jamie’s, who was removed from Jamie’s care by the Agency in that

county because of similar issues.

      {¶38} The complaints alleging dependency, the adjudications, dispositions,

motions for permanent custody and the final dispositions granting the Agency

permanent custody of Jamie’s first and second child were admitted as exhibits at

the adjudication hearing concerning D.G.C.

      {¶39} Sandra Ransey, the Agency caseworker initially assigned to D.G.C.’s

case, and Clifton Vandemark, a Sergeant with the Defiance County Sheriff’s

Office, together visited Daniel’s home on February 3, 2010, the timeframe

specified in the complaint. Both testified that there were several mobile homes

scattered on the property, which were not all habitable. Ms. Ransey recalled that

one of the structures looked “badly mangled,” and Sgt. Vandemark described the

premises as a “junkyard.” Both noticed several dog pens on the property and

remembered seeing eight to ten dogs, which contributed to a noticeably foul odor

permeating the air of premises. However, Ms. Reinhart and Sgt. Vandemark

recalled that the interior of the main mobile home where Daniel lived was

relatively clean. Daniel showed them a bedroom appropriately furnished with

baby furniture for D.G.C.



                                      -19-
Case No. 4-10-17



      {¶40} Upon speaking with Daniel inside the home, Ms. Ransey and Sgt.

Vandemark learned that Daniel lived there with his ex-wife, Tina, an individual

named C.L. and his girlfriend. Daniel explained that he was the caretaker for C.L.

and as a result was also the payee on C.L.’s monthly SSI check to manage and pay

C.L.’s bills. Daniel admitted that at the time, this was his only source of income.

Sgt. Vandemark recalled expressing concern to Daniel about the wood burning

stove in the home which did not have any guards to prevent potential injury. Sgt.

Vandemark also recognized C.L. because he had previously been involved with

the prosecution of C.L. for sex offenses. Sgt. Vandemark explained his concerned

to Daniel about having a newborn baby live in a home with a sex offender. The

Agency also presented the complaints and adjudications of C.L. for sexual

offenses, one of which was for the offense of rape. Daniel admitted that C.L. lived

at the home during the timeframe referenced in the complaint, but explained that

he did not know C.L. was a sex offender.

      {¶41} Daniel and Jamie both testified that Jamie lived at Daniel’s residence

from May 2009 to January 31, 2010. The home was owned by Daniel’s ex-wife,

who moved back onto the premises in November of 2009 when she and Daniel

reconciled. Daniel testified that tensions between his ex-wife and Jamie escalated,

and that on January 31, 2010, Jamie was abruptly asked to leave the residence.



                                       -20-
Case No. 4-10-17



Jamie testified that other than receiving a limited amount of monthly VA benefits,

she did not have any other source of income.

      {¶42} After reviewing the evidence before the trial court, we find that the

Agency presented sufficient evidence to support the allegation of dependency

alleged in the complaint. We also find that the trial court’s decision finding

D.G.C. to be a dependent child was supported by clear and convincing evidence

and as such was not against the manifest weight of the evidence. Moreover, as

previously noted, Jamie stipulated and agreed to the ultimate disposition that it is

D.G.C.’s best interest to be placed in the temporary custody of the Agency. In

addition, this case is still in the temporary custody phase with the fundamental

goal of the case plan being to reunify Jamie and D.G.C. Accordingly, Jamie

currently has the opportunity to demonstrate that she now possesses the ability to

properly provide care for D.G.C. For all these reasons, we overrule Jamie’s

second and third assignments of error.




                           Fourth Assignment of Error

      {¶43} In her fourth assignment of error, Jamie challenges the trial court’s

decision to allow the Agency to present evidence of the prior dependencies of

Jamie’s children. Specifically, Jamie argues that this evidence is irrelevant to

                                         -21-
Case No. 4-10-17



D.G.C.’s case because it is improper character evidence, and it relates to children

who have since been adopted and are no longer legally related to Jamie or D.G.C.

       {¶44} Given our discussion in the previous assignments of error, we have

already determined that the prior dependencies of Jamie’s children are relevant to

the consideration of D.G.C. as a dependent child under R.C. 2151.04(C).

Moreover, R.C. 2151.04(D) expressly allows the trial court to consider whether

the siblings of the child in question have been previously adjudicated dependent

because of the parent’s prior conduct. Therefore, we are not persuaded by Jamie’s

argument that this evidence constitutes improper character evidence.

       {¶45} Jamie also cites as support for her position R.C. 3107.15, which

provides that a final adoption decree serves to “terminate all legal relationships

between the adopted person and the adopted person’s relatives, including the

adopted person’s biological or other legal parents.” This statute generally applies

to instruments and contracts, and essentially states that once a child is adopted, he

or she is no longer considered a relative of his or her biological family for

inheritance purposes. Jamie provides us with no relevant authority to support her

argument that the adoption of these children now precludes the trial court from

considering evidence of their prior adjudications as dependent in a current

dependency action regarding the same parent and another sibling. Again, the

statute governing dependency clearly permits a trial court to consider such

                                        -22-
Case No. 4-10-17



evidence for the primary reason to prevent a child from being placed in the same

circumstances which previously warranted the removal of the child’s siblings

based on the parent’s prior conduct.

      {¶46} Accordingly, we conclude that the trial court did not err in overruling

Jamie’s motion in limine to exclude evidence of the prior dependencies of Jamie’s

children on these grounds. Jamie’s fourth assignment of error is overruled.

                          The Fifth Assignment of Error

      {¶47} In her fifth assignment of error, Jamie claims that the trial court erred

when it allowed the Agency to introduce evidence of the condition and

environment of Daniel’s home. Specifically, Jamie argues that because Daniel

had not been legally determined to be D.G.C.’s father at the time specified in the

complaint any evidence regarding his home should be deemed irrelevant.

      {¶48} On March 19, 2010, Daniel was legally determined to be D.G.C.’s

father. On March 22, 2010, the Agency filed its complaint alleging D.G.C. to be a

dependent child. Daniel, as the father of D.G.C. was represented by counsel

throughout the dependency action. Moreover, Daniel established in the beginning

of these proceedings that he is willing to do what is necessary to gain custody of

D.G.C.

      {¶49} It is also clear from the record that Daniel was considered a possible

placement for D.G.C. in lieu of temporary custody being awarded to the Agency.

                                       -23-
Case No. 4-10-17



Consequently, it was imperative for the trial court to consider evidence of the

condition of Daniel’s home in order to assess whether Daniel was a viable option

for D.G.C.’s placement. Therefore, we find Jamie’s argument that the trial court

should not have permitted the Agency to introduce evidence of the condition of

Daniel’s home is without merit. Jamie’s fifth assignment of error is overruled.

       {¶50} For all these reasons, the judgment of the Defiance County Court of

Common Pleas is affirmed.

                                                               Judgment Affirmed

PRESTON, J., concurs.

/jlr



WILLAMOWSKI, J., dissents.

       {¶51} I dissent from the majority opinion and would reverse the judgment

in this case based upon the third assignment of error. In the third assignment of

error, Jamie alleges that the trial court’s finding of dependency was against the

manifest weight of the evidence.

       Before a juvenile court may enter a finding of abuse or
       dependency, the state has the burden of establishing by clear
       and convincing evidence that a child is abused or [dependent]. *
       * * “Clear and convincing evidence is that measure or degree of
       proof which is more than a mere ‘preponderance of the
       evidence,’ but not to the extent of such certainty as is required
       beyond a reasonable doubt, in criminal cases, and which will

                                       -24-
Case No. 4-10-17



      produce in the mind of the trier of facts a firm belief or
      conviction as to the facts sought to be established.” Cross v.
      Ledford (1954), 161 Ohio St. 469, 120 N.E.2d 118, paragraph
      three of the syllabus.

In re. C.B., 12th Dist. Nos. CA2008-01-0002, CA2008-01-003, 2008-Ohio-5543,

¶10. “A dependency adjudication focuses not on the fault of the parents, but on

‘the child’s environment, including the condition of the home itself and the

availability of medical care and other necessities.’” In re V.R., 9th Dist. No.

23527, 2008-Ohio-1457, ¶17 (quoting In re T.W., 9th Dist. No. 2381, 2008-Ohio-

109, ¶11). To meet the burden of proof for a dependency finding, the Agency

must present clear and convincing evidence of conditions that adversely affect the

normal development of the child. Id. In this case, the complaint alleged that DGC

was a dependent child pursuant to R.C. 2105.04(C), which defines a dependent

child as one whose “condition or environment is such as to warrant the state, in the

interests of the child, in assuming the child’s guardianship.” R.C. 2105.04(C).

      Such an adjudication should concentrate on whether the [child
      is] receiving proper care and support and look to environmental
      elements that are adverse to the normal developments of
      children. * * * The focus should be on the child’s condition and
      environment, not on the fault of the parent. * * * The conduct of
      the parent is relevant only insofar as it forms a part of the
      [child’s] environment and it is significant only if it has a
      detrimental impact on them. * * * “That impact cannot be
      simply inferred in general, but must be specifically
      demonstrated in a clear and convincing manner.”



                                       -25-
Case No. 4-10-17



In re D.H., A.H., S.B., D.Q., 9th Dist. No. 25095, 2010-Ohio-2998, ¶5 (quoting In

re Burrell (1979), 58 Ohio St.2d 37, 39, 388 N.E.2d 738, other citations omitted).

        {¶52} The evidence indicated that on or about February 3, 2010, Jamie was

living with Michael, her son, and her former mother-in-law in Paulding County.

She testified that after she was asked to leave the home where she was living with

Daniel and Tina, she made arrangements to stay with Michael until she found a

new place to live.2 Jamie testified that she had a good relationship with Michael

and that they had a successful shared parenting agreement for their son. The

Agency had never visited this home to determine whether the environment to

which DGC would be going was appropriate.3                         At the time indicated in the

complaint, DGC was still in the hospital where he was born healthy and drug free.

All of his needs were being met. The Agency did not present any evidence that

indicated that DGC was not receiving proper care and support or that he was

adversely affected by anything Jamie had done. To the contrary, Jamie testified

that she had been receiving prenatal care and that she had scheduled the birth at

the hospital. She testified that she had made arrangements for a place to live and

had a support system in place with other people living in the home where she was

staying. Since the Agency did not even attempt to visit DGC’s home or speak

2
    Soon afterwards, Jamie found an apartment in Paulding County where she lived at the time of the
hearing.
3
   The Agency did conduct a home visit to Daniel’s, but that is not relevant as Jamie was not living there.
As residential parent, Jamie’s residence determines DGC’s residence.

                                                  -26-
Case No. 4-10-17



with anyone in the home, it was unable to present any evidence that would

indicate that the environment to which DGC would be going was improper in any

way.   Jamie did admit that she was considering moving away from Ohio.

However this is not a valid basis for a finding of dependency. Likewise, the

alleged attempted sale of the vicodin tablets by shipping them to Florida was not

shown to have any adverse effect on DGC, especially since testimony was

provided that no charges resulted from the incident.

       {¶53} The Agency argues that since Jamie had previously had her parental

rights terminated, she could not possibly be a good parent now. Thus, the Agency

claims that the removal of DGC from the hospital was necessary. Although it is

permissible to remove a child from the hospital as a dependent, it requires that the

Agency show that the condition to which the child would go would be threatening

to the health and safety of the child. In re Campbell (1983), 13 Ohio App.3d 34,

468 N.E.2d 93. That was not the case here. The home to which DGC would be

going was already the home of another child. No evidence was presented that

there were any concerns about this home by Paulding County Department of Job

and Family Services. Since the Agency did not visit the home, it could not present

any evidence on the suitability. Basically, the Agency presented a case of prior

issues with parenting, a transitional home, and the possibility that Jamie might

leave the state, as the basis for removing her child as a dependent child. This

                                       -27-
Case No. 4-10-17



evidence did not clearly and convincingly prove that DGC was in any danger of

not having his needs met at the time indicated in the complaint. Additionally, the

Agency failed to show how Jamie’s actions had an adverse effect on DGC. For

these reasons, I would sustain the third assignment of error.

       {¶54} The majority focuses on the prior dependency rulings to support the

trial court’s judgment. However, those prior findings were not recent in time and

the circumstances had changed from the prior proceedings. The Agency presented

no evidence as to the current environment, only that from several years prior.

While a different section of the statute provides for an agency to move for

temporary custody on the grounds that prior children have been found dependent,

the Agency in this case chose not to proceed under that section of the statute and

instead brought the case under the section requiring the environment to be

harmful. The mere fact that the Agency could have proven its case if it had

chosen to proceed under a section it chose not to pursue does not mean that it then

succeeds under the section it chose to pursue. The Agency had the power to

choose the statutory section or to amend the complaint at any time to include the

other section. At oral argument, the Agency admitted that they could have but did

not do so. The evidence does not support the claim made by the Agency. The

position of this court is similar to that of an umpire in baseball. If a pitcher

chooses to throw a curve ball and misses the plate, the umpire does not call it a

                                        -28-
Case No. 4-10-17



strike merely because it would have been one if the pitcher had thrown a fast ball.

The umpire is required to rule on the pitch as made, not how it could have been.

This court likewise must rule on the case before us, not search for ways to save the

Agency’s case. The Agency failed to prove what it was required to prove: that

the environment to which DGC would return was not safe. The Agency failed to

set forth any evidence as to the environment to which DGC would be going, but

instead relied upon the testimony of a caseworker that had not seen Jamie in years.

The Agency missed the plate. Instead of doing the job of the Agency and making

bad law in the process, I would hold them to their burden of proving the claim set

forth in the complaint. Thus, I would reverse on the third assignment of error.




                                       -29-